ORDER

PER CURIAM.
Marvin Lampley (Movant) appeals the judgment denying his Rule 24.035 motion on the merits without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum for the exclusive use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).